NOT DESIGNATED FOR PUBLICATION

                                           No. 122,130

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                 ZACHARY D. DEFFENBAUGH,
                                        Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sumner District Court; R. SCOTT MCQUIN, judge. Opinion filed October 30, 2020.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and
(h).


Before ARNOLD-BURGER, C.J., BUSER and WARNER, JJ.


       PER CURIAM: Zachary D. Deffenbaugh appeals the revocation of his probation
and imposition of his underlying sentence. We granted Deffenbaugh's motion for
summary disposition of his appeal under Supreme Court Rule 7.041A (2020 Kan. S. Ct.
R. 47). Finding no abuse of discretion by the district court, we affirm.


                            FACTUAL AND PROCEDURAL HISTORY


       In August 2018, Deffenbaugh pled guilty to theft of lost or mislaid property, a
class A misdemeanor, and was sentenced to six months in jail with probation granted for


                                                 1
one year. As a condition of his probation, Deffenbaugh was ordered to report as directed
to his intensive supervision officer.


       Eight months later, the State moved to revoke Deffenbaugh's probation, alleging
he had failed to report as directed to his ISO.


       At the probation violation hearing, Deffenbaugh stipulated to the violation.
Deffenbaugh asked for a sanction for what he called a "technical" violation. The court
noted Deffenbaugh had a history of failure to report in another case. The court revoked
Deffenbaugh's probation and ordered him to serve his sentence. The hearing was
combined with the revocation proceeding in another case in which Deffenbaugh had been
given several sanctions yet continued to violate his probation. See State v. Deffenbaugh,
No. 122,084, 2020 WL 3579780, at *2 (Kan. App. 2020) (unpublished opinion), petition
for rev. filed (July 7, 2020).


                                          ANALYSIS


       When an offender commits a probation violation while on probation for a
misdemeanor, the district court may revoke probation and order the offender to serve the
sentence imposed. K.S.A. 2017 Supp. 22-3716(b)(3)(B); State v. Hunter, No. 117,304,
2017 WL 6062922, at *2 (Kan. App. 2017) (unpublished opinion).


       Once a probation violation has been established the district court's decision to
revoke the offender's probation and impose the underlying sentence is discretionary
unless otherwise limited by statute. See State v. Dooley, 308 Kan. 641, 647, 423 P.3d 469
(2018). A judicial action constitutes an abuse of discretion if the action (1) is
unreasonable; (2) is based on an error of law; or (3) is based on an error of fact. The party
alleging the abuse of discretion bears the burden of proof. State v. Thomas, 307 Kan. 733,
739, 415 P.3d 430 (2018).

                                              2
       Here, we cannot say the district court abused its discretion by revoking
Deffenbaugh's probation. The court had the statutory authority to do so because
Deffenbaugh was on probation for a misdemeanor. Deffenbaugh stipulated to violating
his probation by failing to report. And Deffenbaugh has not shown how the district
court's decision was unreasonable in this case. See State v. Mayer, No. 119,938, 2019
WL 1868305, at *1 (Kan. App. 2019) (unpublished opinion) (finding revocation of
probation for failure to report in a misdemeanor case was not an abuse of discretion).


       Affirmed.




                                             3